 In the Matter of MT. HOOD STAGES,INC., D/B/APACIFIC TRAILWAYS,EMPLOYERandMT. HOOD LODGE#1005, INTERNATIONAL ASSOCIATIONOF MACHINISTS,PETITIONERandMISCELLANEOUS DRIVERS UNION,LOCAL No. 223, INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUF-FEURS, WAREHOUSEMEN AND HELPERS OF AMERICA,AFL, PETITIONERCases Nos. 36-RC-398 and 36-RC-468.-DecidedSeptember 28, 1950DECISION AND ORDERUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Lincoln Klaver, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The respective Petitioners seek to represent separate units, in onecase (36-RC-398) of all maintenance employees, and in the other(36-RC-458) of all bus drivers.The Intervenor, Division 1055,Amalgamated Association of Street, Electric Railway and MotorCoach Employees of America, AFL, contends that, because of a bar-gaining history on an over-all basis since 1936, only a unit ofbothdrivers and maintenance employees is appropriate.The Employer isneutral..The Employer. operates a common carrier bus line over routes inOregon, Idaho, and Utah. It has about 60 employees, of whom ap-proximately 40 drive busses and the remainder, consisting of mechan-ics,washers, greasers, cleaners, and other maintenance personnel,maintain the busses in shops in Oregon and Idaho.Drivers do nomechanical work except to take care of very minor difficulties thatmay occur while a bus is on the road.Except in rare instances, me-91 NLRB No. 98.559 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDchanics drive only to test a bus, or to take a replacement bus to thescene of a breakdown.Drivers and maintenance employees are listedseparately for seniority purposes.However, both groups enjoy thesame vacation policy and other benefits.In the absence of any bargaining history, the Board has found thatseparate units of either bus drivers 1 or maintenance employees 2 em-ployed by a bus transportation company may be appropriate.Butwhere, as here, there has been a long history of bargaining for bothgroups of employees in a single unit, we do not believe it appropriatethat the single unit be split into two separate units .3Accordingly, weshall dismiss the present petitions.ORDERIT IS HEREBY ORDEREDthat the petitions filed herein be, and they here-by are, dismissed.MEMBER REYNOLDS took no part in the consideration of the aboveDecision and Order.ITennessee Coach Co.,88 NLRB 253;Gate City Transit Lines,81 NLRB 79.2 SeeGulfOilCorporation,79NLRB 1274;Illini Coach Company,72 NLRB 408.8The Wichita Transportation Corporation,90 NLRB No.70 ; Lincoln Transit Co., Inc., 47NLRB 1325.